ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgments
In the reply, filed on March 19, 2021, Applicant amended claims 1 and 8.
Applicant cancelled claims 16, 21, 22, 24, 25, 28, 29, and 34.
In the non-final rejection of September 22, 2020, Examiner objected to claims 1, 8, and 29. Applicant amended claims 1 and 8, and cancelled claim 29. Objection is withdrawn.
Examiner rejected claim 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant cancelled claim 29. Rejection is withdrawn.
Examiner rejected claim 34 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant cancelled claim 34. Rejection is withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
The application has been amended as follows: 

Claim 8 (Currently Amended) A needle and needle protector assembly comprising: 
a needle assembly including a piercing member terminating in a piercing distal tip and having a needle hub and a needle post wherein a portion of said needle post extends proximally beyond said needle hub, a plastic tubing attached to the needle post; 
a needle protector for receiving said needle assembly in a retracted position, the needle protector comprising:
	a body including proximal and distal ends, wherein said proximal and distal ends are open; 
	the body having an outer surface and an inner surface, the inner surface defining an interior chamber; 
	wherein the distal open end is sized and shaped to receive the needle hub; 
	wherein the proximal open end comprises an end wall, the end wall defining a window sized such that the needle hub cannot pass through the proximal open end, wherein said window is entirely surrounded by said end wall and consists of a first portion and a second portion, wherein said first and second portions are adjacent to each other and wherein the first portion is larger than the second portion; 
	a stop within the interior chamber adjacent to and extending from said end wall, wherein said stop is sized and positioned to contain said needle post portion that extends needle hub within said interior chamber when said needle hub is in a fully retracted position; and 
	a flexible retaining member spaced from said stop and extending from the inner surface of the body, the retaining member adapted for contacting the needle hub and  spaced from the distal end such that when the needle hub is in the fully retracted position the piercing distal tip is completely contained within the interior chamber.
Claim 30 (Currently Amended) The needle and needle protector assembly of Claim 8 wherein said window is a dual-profile window consisting of the first portion having a profile sized and shaped to slidably receive the tubing and the second portion having a profile sized and shaped to allow said plastic tubing to be press-fit into said second portion of said window and at least temporarily retain said tubing.

	Abstract (Currently Amended) Needle protector assemblies including needle assemblies and needle protectors for housing used blood collection needles are disclosed. The needle protectors are single-piece protectors that include an open distal end for receiving a needle hub (with a needle mounted thereon). A retaining member locks the needle hub when the needle hub is substantially retracted. A stop engages the needle hub in a fully retracted position such that a needle post is completely contained within an interior chamber of the needle protectors. A viewing slot in the needle protectors is provided.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, the prior art of record does not disclose or render obvious at the time the invention was made the combination of a disposable biological fluid processing set, as claimed, specifically including wherein the proximal open end comprises an end wall defining a dual-profile window consisting of a first window portion and a second window portion adjacent to said first window portion, wherein said second window portion is defined at least, in part, by a rounded profile.
	Bell et al (US 6,193,694) teaches a disposable biological fluid processing set (Figure 6, protector tube [18b]) wherein the proximal open end comprises an end wall [24b] defining a dual-profile window having a first window portion (labeled in Figure 6 below) and a second window portion (labeled in Figure 6 below) adjacent to said first window portion. However, Bell et al does not teach the window “consisting of” a first window portion and a second window portion, as Bell et al teaches that said window consists of a first window portion, a second window portion, a third window portion, a fourth window portion, and a fifth window portion (Figure 6). And Bell et al does not teach the second window portion being defined at least, in part, by a rounded profile, as Bell et al teaches the second window portion being defined at least, in part, by a rectangular profile (Figure 6).

    PNG
    media_image1.png
    887
    910
    media_image1.png
    Greyscale

	Perez (US 2007/0244438) teaches a disposable biological fluid processing set (Figure 6), wherein a proximal open end (labeled in Figure 6 below) comprises an end wall (paragraph [0062]: Turning finally to FIG. 6, this is similar to the embodiment in FIG. 5)(labeled in Figure 5 below) defining a dual-profile window (paragraph [0062]: Turning finally to FIG. 6, this is similar to the embodiment in FIG. 5)(labeled in Figure 5 below) consisting of a first window portion (paragraph [0062]: Turning finally to FIG. 6, this is similar to the embodiment in FIG. 5)(labeled in Figure 5 below) and a second window portion (paragraph [0062]: Turning finally to FIG. 6, this is similar to the embodiment in FIG. 5)(labeled in Figure 5 below) adjacent to said first window portion (Figure 5). However, Perez does not provide a motivation to modify the window consisting of a first window portion, a second window portion, a third window portion, a 

    PNG
    media_image2.png
    962
    675
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    964
    934
    media_image3.png
    Greyscale

	McDonald et al (US 5,554,130) teaches a disposable biological fluid processing set (Figures 1-3B), wherein a proximal open end (distal end [16]) comprises an end wall defining a dual-profile window consisting of a first window portion (aperture [32]) and a second window portion (slot [18]), wherein said second window portion is defined at least, in part, by a rounded profile (Figure 1A). However, McDonald et al does not provide a motivation to modify the window consisting of a first window portion, a second window portion, a third window portion, a fourth window portion, and a fifth window portion, of Bell et al, to instead consist of a first window portion and a second window portion, as taught by McDonald et al. And McDonald et al does not provide a motivation to modify the second window portion being defined at least, in part, by a rectangular profile, of Bell et al, to instead be defined at least, in part, by a rounded profile.


In regards to independent claim 8, the prior art of record does not disclose or render obvious at the time the invention was made the combination of a needle and needle protector assembly, as claimed, specifically including wherein said window is entirely surrounded by said end wall and consists of a first portion and a second portion.
Bell et al teaches a needle (needle) and needle protector assembly (Figure 6, protector tube [18b]), wherein said window is entirely surrounded by said end wall [24b] (Figure 6) and comprises a first portion (labeled in Figure 6 above) and a second portion (labeled in Figure 6 above); however, Bell et al does not teach that said window “consists of” a first portion and a second portion, as Bell et al teaches that said window consists of a first portion, a second portion, a third portion, a fourth portion, and a fifth portion (Figure 6).
Perez teaches a needle and needle protector assembly (Figure 6), wherein a window (paragraph [0062]: Turning finally to FIG. 6, this is similar to the embodiment in FIG. 5)(labeled in Figure 5 above) consists of a first portion (paragraph [0062]: Turning finally to FIG. 6, this is similar to the embodiment in FIG. 5)(labeled in Figure 5 above) and a second portion (paragraph [0062]: Turning finally to FIG. 6, this is similar to the embodiment in FIG. 5)(labeled in Figure 5 above). However, Perez does not provide a motivation to modify the window consisting of a first portion, a second portion, a third portion, a fourth portion, and a fifth portion, of Bell et al, to instead consist of a first portion and a second portion, as taught by Perez. 
	McDonald et al teaches a needle and needle protector assembly (Figures 1-3B), wherein a window consists of a first portion [32] and a second portion [18] (Figure 1A). However, 
	Thus, independent claim 8 is allowed. Dependent claims 9-15, 17-20, and 30 are allowed by virtue of being dependent upon independent claim 8.	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHEFALI D PATEL/Primary Examiner, Art Unit 3783